DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on February 23, 2002 has been entered.  Claim 1 has been amended.  Claims 2-28 were cancelled.  Claims 49-67 have been added.  Claims 1 and 58 are independent claims.











Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 49-67 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Pycko et al. (US Patent 9,307,084).
In regards to claims 1 and 58, Pycko discloses an apparatus and a method for the transfer of sensitive information between two parties facilitated by an intermediary (See col. 2 lines 3-11), the apparatus adapted to: receive from the first party voice signals and data signals (See col. 4 lines 29-57); determine a parameter relating to an estimate of the time required for sensitive information to be determined from the data signals received from the first party (See col. 22 lines 11-22); transmit to the intermediary the received voice signals and the parameter estimate: determine sensitive information from the received data signals; and transmit the sensitive information to the second party (See col. 23 lines 38-46).
In regards to claims 49 and 59, Pycko discloses the apparatus and method, wherein the apparatus is further adapted to determine the estimate before receipt from the first party of data signals from which sensitive information is to be determined (See col. 17 lines 14-23).
In regards to claims 50 and 60, Pycko discloses the apparatus and method, wherein the data signals comprise a first set of data signals and a second set of data signals, the second set of data signals comprising sensitive information, and wherein the apparatus is further adapted to determine the estimate in dependence on the first set of data signals (See col. 22 lines 6-22).
In regards to claims 51 and 61, Pycko discloses the apparatus and method, wherein the apparatus is further adapted to determine the estimate in dependence on a characteristic of the data signals received from the first party, wherein the characteristic is the rate at which the data signals are received from the first party; wherein the apparatus is further adapted to determine a revised estimate in dependence on data signals received from the first party and to transmit the revised estimate to the intermediary (See col. 24-25 lines 51-3).
In regards to claims 52 and 62, Pycko discloses the apparatus and method, wherein the apparatus is further adapted to determine the estimate in dependence on historical data relating to at least one of: data signals received from the first party, wherein the apparatus is further adapted to trigger an alert in the event characteristics of the data signals received from the first party differ from historical characteristics of data signals received from the first party, and data signals received from a plurality of parties other than the first party (See col. 5 lines 17-23).
In regards to claims 53 and 63, Pycko discloses the apparatus and method, wherein the apparatus is further adapted to determine the estimate from a property of the first party, wherein the property comprises at least one geography, age, time of day and device used for input of the data signals (See col. 22 lines 11-22).
In regards to claims 54 and 64, Pycko discloses the apparatus and method, wherein the apparatus is further adapted to at least one of: transmit to the intermediary at least some voice signals received from the first party while receiving data signals from the first party; block from the intermediary at least some voice signals received from the first party while receiving data signals from the first party; and operate in a secure mode during which sensitive information received from the first party is blocked from transmission to the intermediary, wherein the apparatus is further adapted to trigger an alert in dependence on the transition to operating in the secure mode, and wherein the apparatus is further adapted to determine the estimate in dependence on the time the apparatus is placed in the secure mode (See col. 22 lines 11-22).
In regards to claims 55 and 65, Pycko discloses the apparatus and method, wherein the apparatus is further adapted to provide an indicator to the intermediary in dependence on the estimate (See col. 17 lines 14-23).
In regards to claims 56 and 66, Pycko discloses the apparatus and method, wherein the data signals received from the first party comprise audio tones, including DTMEF tones (See col. 2 lines 13-16).
In regards to claims 57 and 67, Pycko discloses the apparatus and method, wherein at least one of: the first party is a caller to a contact center; the second party is an external entity such as a payment provider; and the intermediary is an agent at a contact center (See col. 3 lines 53-60).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Andraszek et al. (US Patent 9,544,438) teach compliance management of recorded audio using speech analytics.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THJUAN KNOWLIN ADDY whose telephone number is (571)272-7486. The examiner can normally be reached 8:30AM - 5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THJUAN K ADDY/Primary Examiner, Art Unit 2652